     Case 3:19-cv-00764-MMD-CLB Document 19 Filed 02/23/21 Page 1 of 1




 1

 2                                 UNITED STATES DISTRICT COURT

 3                                        DISTRICT OF NEVADA

 4   JEFF SLADEK,                                   Case No. 3:19-cv-0764-MMD-CLB

 5          Plaintiff,                              ORDER

 6   v.

 7   ROBERSON, et al.,

 8          Defendants.

 9

10         Due to the scheduling of the inmate early mediation (IEM) conference, the Court

11 extends the stay until April 16, 2021. The status report is also due on that date. During

12 this stay period and until the Court lifts the stay, no other pleadings or papers may be filed

13 in this case, and the parties may not engage in any discovery, nor are the parties required

14 to respond to any paper filed in violation of the stay unless specifically ordered by the

15 Court to do so.

16         For the foregoing reasons,

17         THE COURT ORDERS that the stay is extended until April 16, 2021. The Office of

18 the Attorney General will file the report form regarding the results of the stay by that date.

19

20   DATED this 23rd of February 2021.

21
                                                       United States Magistrate Judge
22

23

24

25
